Citation Nr: 0009180	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-01 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tension headaches.

3.  Entitlement to an initial compensable evaluation for a 
cervical spine disorder.

4.  Entitlement to service connection for nontoxic goiter.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

6.  Entitlement to service connection for a left shoulder 
disorder.

7.  Entitlement to service connection for a left knee 
disorder.

8.  Entitlement to service connection for bilateral shin 
splints.

9.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

10.  Entitlement to an initial evaluation in excess of 30 
percent for a psychiatric disorder.

11.  Entitlement to an initial evaluation in excess of 10 
percent for a right hip disorder.

12.  Entitlement to an initial evaluation in excess of 10 
percent for back pain.

13.  Entitlement to an initial evaluation in excess of 10 
percent for polycystic ovary syndrome, with headaches.

14.  Entitlement to a total disability evaluation based upon 
unemployability and due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1988 and from January 1993 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in February 1998, August 1998, February 
1999, and June 1999.

The claims of entitlement to an increased evaluation for a 
right knee disorder, an initial evaluation in excess of 30 
percent for a psychiatric disorder, an initial evaluation in 
excess of 10 percent for a right hip disorder, an initial 
evaluation in excess of 10 percent for back pain, an initial 
evaluation in excess of 10 percent for polycystic ovary 
syndrome, and TDIU will be addressed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected right shoulder disorder 
is manifested by minimal widening of the right 
acromioclavicular joint, with pain upon range of motion 
testing.

3.  The veteran's service-connected tension headaches are 
reportedly frequent and productive of occasional nausea and 
vomiting, but no prostrating attacks have been indicated by 
the evidence of record.

4.  The veteran's service-connected cervical spine disorder 
is manifested by no more than minimal loss of motion, but 
with pain upon motion.

5.  Nontoxic goiter was manifested within one year following 
the veteran's discharge from service.

6.  There is competent medical evidence of a causal 
relationship between the veteran's bilateral carpal tunnel 
syndrome and service.

7.  There is no competent medical evidence of a nexus between 
a current left shoulder disorder and service.

8.  There is no competent medical evidence of a nexus between 
a current left knee disorder and service.

9.  There is no competent medical evidence of a nexus between 
current bilateral shin splints and service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a right 
shoulder disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (1999).

3.  The criteria for a 10 percent evaluation for a cervical 
spine disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4,31, 4.71a, Diagnostic 
Code 5290 (1999).

4.  Nontoxic goiter was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

5.  Bilateral carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

6.  The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8.  The claim of entitlement to service connection for 
bilateral shin splints is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist her 
in developing the facts pertinent to her claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See C.F.R. § 4.31 (1999).

B.  Entitlement to an initial evaluation in excess of 10 
percent for 
a right shoulder disorder

In the appealed February 1998 rating decision, the RO granted 
service connection for a right shoulder disorder on the basis 
of right shoulder surgery during service.  A 10 percent 
evaluation was assigned, effective from August 1997.  This 
evaluation has since remained in effect and is at issue in 
this case.

During her October 1997 VA general medical examination, the 
veteran complained of being unable to achieve full range of 
motion in the right shoulder.  The examination revealed 
forward flexion to 150 degrees actively and 160 degrees 
passively, with pain and hand numbness beginning at 150 
degrees; extension to 45 degrees actively; abduction to 150 
degrees actively and 155 degrees passively, with pain and arm 
numbness beginning at 150 degrees; internal rotation to 70 
degrees actively and 80 degrees passively, with pain starting 
at 35 degrees; and external rotation to 90 degrees actively.  
X-rays revealed minimal widening of the right 
acromioclavicular joint, interpreted to be due to trauma or 
surgery.  The pertinent diagnosis was a history of right 
shoulder impingement syndrome, status post subacromial 
decompression.

The veteran complained of numbness and restricted motion of 
the right shoulder during her August 1998 VA hearing.  During 
her November 1999 VA Travel Board hearing, she noted that her 
right shoulder disorder had caused her to overuse her left 
shoulder.

The RO has evaluated the veteran's right shoulder disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (1999).  Under this section, a 10 percent evaluation is 
warranted for nonunion of the clavicle or scapula without 
loose movement, or malunion of the clavicle or scapula.  A 20 
percent evaluation, the maximum available under this section, 
is in order for dislocation of the clavicle or scapula, or 
nonunion with loose movement.  As this code contemplates 
impairment of movement of the right shoulder, consideration 
of such symptomatology as painful motion, functional loss due 
to pain, and excess fatigability is warranted in determining 
an appropriate evaluation.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (1999).  As the 
veteran is right-handed, the criteria for a major upper 
extremity are for application.  See 38 C.F.R. § 4.69 (1999).

In this case, x-rays have revealed minimal widening of the 
right acromioclavicular joint, and pain has been shown with 
range of motion testing of the right shoulder.  In view of 
this, the Board finds that the next higher evaluation, of 20 
percent, is warranted in view of 38 C.F.R. § 4.45 (1999).  
This is the maximum evaluation available under Diagnostic 
Code 5203, and the Board has therefore considered other 
diagnostic criteria.  However, there is no evidence of 
favorable ankylosis of scapulohumeral articulation, with 
abduction to 60 degrees and the ability to reach the mouth 
and head (the criteria for a 30 percent evaluation under 
Diagnostic Code 5200); limitation of motion of the arm midway 
between the side and shoulder level (the criteria for a 30 
percent evaluation under Diagnostic Code 5201); or recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5202).  As such, an initial evaluation of 20 percent, and no 
more, is warranted for the veteran's right shoulder disorder.


C.  Entitlement to an initial evaluation in excess of 10 
percent 
for tension headaches

In the appealed June 1999 rating decision, the RO granted 
service connection for tension headaches on the basis of 
treatment for such headaches both during and after service.  
A 10 percent evaluation was assigned, effective from August 
1997.  This evaluation has since remained in effect and is at 
issue in this case.

A March 1998 VA outpatient treatment record contains a 
diagnosis of migraine, and the veteran's use of medications 
for this disorder was noted.  In April 1998, the veteran was 
again seen for complaints of chronic migraine headaches, and 
her examiner stated that her migraines were "probably not as 
severe as she states, and may be mixed with tension 
headaches."  While the veteran complained of headaches on 
several subsequent occasions, she indicated improvement when 
seen at a VA facility in July 1998.

The veteran underwent a VA neurological examination in August 
1998, during which she complained of headaches that were 
parietal-occipital in origin but would gradually spread 
across the entire cranium.  These headaches reportedly would 
last for hours and, occasionally, for more than one day.  The 
veteran reported occasional nausea and vomiting, but she 
indicated that she generally did not have significant nausea 
or vomiting with these headaches.  Also, she described no 
aura, precipitators, or provocative stimuli.  Upon 
examination, the veteran's cranial nerves and deep tendon 
reflexes were normal, as was a computerized tomography (CT) 
scan of the head.  The examiner diagnosed tension-type 
headaches and noted that, while the veteran's headaches had 
been diagnosed as migraines in the past, many of the features 
of her headaches were not consistent with migraines.  Also, 
the examiner noted that the veteran was on medications for 
polycystic ovary syndrome, which was noted to be associated 
with headaches often.

During her June 1999 VA hearing, the veteran indicated that 
she still suffered from headaches on a regular basis and was 
taking Midrin for relief.  Also, during her November 1999 
Travel Board hearing, she noted that her headaches sometimes 
got "pretty bad" and that she was taking an unidentified 
prescription medication for relief.  

The RO has evaluated the veteran's tension headaches at the 
10 percent rate under 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1999) by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  
Under this section, a 10 percent evaluation is warranted for 
migraine headaches, with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation is in order for migraine headaches, 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months. 

In this case, while the veteran has described frequent 
headaches for which medication has been prescribed, she has 
not reported, and the medical evidence of record does not 
otherwise confirm, any actually prostrating headaches.  
Rather, the veteran has described her headaches as painful 
and occasionally accompanied by vomiting and nausea, but not 
as debilitating.  As such, the Board does not find that the 
criteria for a higher initial evaluation, of 30 percent, for 
tension headaches have been met.

D.  Entitlement to an initial compensable evaluation for a 
cervical spine disorder

In the appealed February 1998 rating decision, the RO granted 
service connection for a cervical spine disorder on the basis 
of treatment for complaints of neck pain dating back to 1993, 
during service.  A noncompensable (zero percent) evaluation 
was assigned, effective from August 1997.  This evaluation 
has since remained in effect and is at issue in this case.

During her October 1997 VA general medical examination, the 
veteran indicated that popping of her right hip caused 
radiation of discomfort to the level of her neck.  She also 
described occasional pain and stiffness of the neck.  The 
examination revealed forward flexion from zero to 60 degrees, 
with pain at 40 degrees; extension from zero to 30 degrees; 
right lateral flexion from zero to 35 degrees; left lateral 
flexion from zero to 40 degrees; right rotation from zero to 
55 degrees; and left rotation from zero to 45 degrees.  X-
rays of the cervical spine revealed no abnormalities, and the 
pertinent diagnosis was mechanical low back and neck pain.

The veteran complained of neck pain, with numbness and 
tingling that would run down her arm, during her August 1998 
VA hearing.  She also described pain and stiffness of the 
neck during her November 1999 Travel Board hearing. 

The RO has evaluated the veteran's cervical spine disorder at 
the noncompensable rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (1999).  Under this section, a 10 percent 
evaluation is warranted for slight limitation of motion of 
the cervical spine, while a 20 percent evaluation is in order 
for moderate limitation of motion.  As evaluations under this 
section are predicated on limitation of motion, consideration 
must be given to such symptomatology as painful motion, 
functional loss due to pain, and excess fatigability.  DeLuca 
v. Brown, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  

In this case, the medical evidence has revealed only very 
minimal limitation of motion of the cervical spine, but there 
is evidence of pain on motion.  As such, under 38 C.F.R. 
§ 4.45 (1999), there is a basis for a 10 percent evaluation 
for this disability.  As there is no evidence of moderate 
limitation of motion, there is no basis for an even higher 
evaluation under Diagnostic Code 5290.  Moreover, there is no 
evidence of favorable ankylosis of the cervical spine (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5287) or moderate intervertebral disc syndrome, with 
recurring attacks (the criteria for a 20 percent evaluation 
under Diagnostic Code 5293).  Rather, the evidence supports 
an initial 10 percent evaluation, and not more, for the 
veteran's cervical spine disorder.

E.  Conclusion

In reaching this decision, the Board finds that the evidence 
of record does not raise the question of whether higher 
evaluations were warranted for any periods of time following 
the initial grants of service connection so as to warrant 
"staged" ratings due to significant changes in the levels 
of the veteran's disabilities.  Rather, the symptomatology 
reported during the pendency of this appeal has remained 
essentially consistent, with the degrees of severity at all 
times fully contemplated by the assigned evaluations.  
Moreover, the veteran has not alleged, and the record does 
not demonstrate, that any recent findings were used in any 
way to deprive her of higher ratings when she was originally 
evaluated by the VA.  See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected disabilities, as noted above, have 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including endocrinopathies, organic diseases of the 
nervous system, and arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The veteran's service medical records are negative for 
nontoxic goiter.  However, she was first diagnosed with this 
disability in December 1997, within one year following 
service, and this diagnosis was confirmed in an August 1998 
VA endocrine diseases examination report.  

Beginning in January 1997, the veteran was treated for 
bilateral hand pain on several occasions during service.  She 
underwent a Medical Evaluation Board examination in April 
1997; this examination revealed positive Tinel's and Phelan's 
signs, and a diagnosis of bilateral carpal tunnel syndrome 
was rendered.  Following service, an October 1997 VA general 
medical examination, with nerve conduction and 
electromyography testing, was negative for carpal tunnel 
syndrome, but an April 1998 VA outpatient treatment record 
indicates that the veteran had carpal tunnel syndrome and was 
wearing a splint on the right wrist.

During service, in September 1987, the veteran was treated 
for left shoulder pain.  The next record of treatment for 
left shoulder symptomatology was the report of the veteran's 
October 1997 VA general medical examination, which revealed 
pain at 75 degrees of internal rotation.  No pertinent 
diagnosis was rendered.

The veteran was treated for left knee pain in March 1988 and 
in March and April of 1994, during service.  She also 
complained of patellar grind in March 1994.  However, the 
next record of treatment for left knee symptomatology was the 
report of the veteran's October 1997 VA general medical 
examination, which revealed stability of the left knee and 
active motion from zero to 120 degrees.  No pertinent 
diagnosis was rendered.

In September 1993, during service, the veteran was treated 
for complaints of shin splints.  An October 1993 in-service 
record also indicates a history of shin splints.  The next 
record of treatment for this claimed disorder was the report 
of the veteran's October 1997 VA general medical examination, 
which contains a diagnosis of bilateral shin splints, with no 
information regarding etiology.

In this case, the Board observes that the veteran was 
diagnosed with nontoxic goiter, an endocrinopathy, within one 
year following service, and the evidence of record confirming 
this initial diagnosis is unclear as to whether the criteria 
for a compensable evaluation (disfigurement of the head or 
neck, under 38 C.F.R. § 4.119, Diagnostic Code 7902 (1999)) 
were met.  As such, and after resolving all doubt in favor of 
the veteran under 38 U.S.C.A. § 5107(b) (West 1991), the 
Board finds that service connection is warranted for this 
disorder on a presumptive basis.  Similarly, while the 
October 1997 VA general medical examination did not confirm 
bilateral carpal tunnel syndrome, this disorder was diagnosed 
in early 1997, prior to discharge, and was further noted in 
1998.  As such, after resolving all doubt in the veteran's 
favor, the Board also concludes that service connection is 
warranted for bilateral carpal tunnel syndrome.  Id.

However, even assuming that the veteran currently suffers 
from a left shoulder disorder, a left knee disorder, and 
bilateral shin splints, there is no competent medical 
evidence of a nexus between such disorders and service.  
There is also no competent medical evidence of arthritis of 
any of these joints within one year following service.  

Indeed, the only evidence of record supporting these claims 
is the lay evidence of record, including the veteran's 
hearing testimony.  However, the veteran has not been shown 
to possess the medical expertise necessary to render a 
diagnosis or to establish a nexus or link between a currently 
diagnosed disorder and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In this case, the evidence of record supports 
the veteran's claims for service connection for nontoxic 
goiter and bilateral carpal tunnel syndrome.  However, in the 
absence of competent medical evidence to support the 
veteran's claims for service connection for a left shoulder 
disorder, a left knee disorder, and bilateral shin splints, 
these claims must be denied as not well grounded.  Since the 
veteran's claims are not well grounded, the VA has no further 
duty to assist the veteran in developing the record to 
support her claims.  See Epps v. Gober, 126 F.3d at 1467-68 
(Fed. Cir. 1997) ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim").  These claims have been denied by both 
the Board and the RO as not well grounded.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims for service connection for a left shoulder 
disorder, a left knee disorder, and bilateral shin splints 
well grounded.  As such, there is no further duty on the part 
of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify 
the veteran of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Entitlement to an initial evaluation of 20 percent for a 
right shoulder disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for tension headaches is denied.

Entitlement to an initial evaluation of 10 percent for a 
cervical spine disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for nontoxic goiter is 
granted.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for a left shoulder disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a left knee disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral shin splints is denied.


REMAND

During her November 1999 VA Travel Board hearing, the veteran 
described current treatment at the Ann Arbor, Michigan VA 
Medical Center (VAMC) for a right knee disorder, a 
psychiatric disorder, a right hip disorder, back pain, and 
polycystic ovary syndrome.  However, the most recent 
treatment records from this facility are dated in July 1998.  
As such, recent records of such treatment should be obtained 
prior to the Board's adjudication of the veteran's claims for 
higher evaluations for these disorders.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  This additional 
development could also affect the outcome of the veteran's 
claim of entitlement to TDIU.  As such, this claim is 
inextricably intertwined with the claims for higher 
evaluations and should not be adjudicated until all 
development on the other claims is accomplished.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Ann Arbor 
VAMC and request all records of treatment 
of the veteran dated on and after July 
1998.  All records received must be added 
to the claims file.  

2.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for a right knee 
disorder, entitlement to an initial 
evaluation in excess of 30 percent for a 
psychiatric disorder, entitlement to an 
initial evaluation in excess of 10 
percent for a right hip disorder, 
entitlement to an initial evaluation in 
excess of 10 percent for back pain, 
entitlement to an initial evaluation in 
excess of 10 percent for polycystic ovary 
syndrome, and entitlement to TDIU.  If 
the determination of any of these claims 
remains adverse to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.

In issuing this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome warranted 
in this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until she is so notified by 
the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



